     Case 2:20-cv-01374-APG-DJA Document 25 Filed 06/18/21 Page 1 of 8



 1   MICHAEL EDWARDS. ESQ.
     Nevada Bar No. 6281
 2   RYAN A. LOOSVELT, ESQ.
     Nevada Bar No. 8550
 3   MESSNER REEVES LLP
     8945 W. Russell Road, Suite 300
 4   Las Vegas, Nevada 89148
     Telephone: (702) 363-5100
 5   Facsimile: (702) 363-5101
     medwards@messner.com
 6   rloosvelt@messner.com
     Attorneys for Defendant
 7   Aspen Specialty Insurance Company
 8
                                  UNITED STATES DISTRICT COURT
 9
                                         DISTRICT OF NEVADA
10
     ZURICH AMERICAN INSURANCE                       )     CASE NO.:     2:20-cv-01374-APG-DJA
11   COMPANY,                                        )
                                                     )
12                  Plaintiff,                       )          AMENDED STIPULATION AND
                                                     )        [PROPOSED] ORDER TO EXTEND
13          vs.                                      )                DISCOVERY
                                                     )
14   ASPEN SPECIALTY INSURANCE                       )                 (FIRST REQUEST)
     COMPANY,                                        )
15                                                   )
                    Defendant.                       )
16                                                   )
17          Pursuant to Local Rules IA 6-1 and 26-3, IT IS HEREBY STIPULATED AND AGREED
18
     by and between ZURICH AMERICAN INSURANCE COMPANY (“Plaintiff”) and ASPEN
19
     SPECIALTY INSURANCE COMPANY (“Defendant”) that the current discovery deadlines be
20
     extended in the above referenced matter. This is the first stipulation to extend discovery deadlines.
21

22     I.   BACKGROUND

23          This case was filed on September 9, 2020. This insurance coverage dispute arises out of

24   the alleged failure of Defendant to provide proper defense and its refusal to settle an underlying
25   personal injury claim within policy limits related to injuries sustained by Steven and Melissa
26
     Cochran, which occurred at the Marquee Nightclub (“Marquee”) in The Cosmopolitan Hotel and
27
     Casino (“Cosmopolitan”). As the general liability policy insurer for the Cosmopolitan, Plaintiff
28

                                                 {05291781 / 1}1
     STIPULATION AND ORDER TO EXTEND DISCOVERY                          CASE NO.: 2:20-cv-01374-APG-DJA
     Case 2:20-cv-01374-APG-DJA Document 25 Filed 06/18/21 Page 2 of 8



     brings claims against Defendant for subrogation, contribution, and indemnification against
 1

 2   Defendant, the general liability policy insurer for the Marquee.

 3          Defendant filed a Motion to Dismiss Plaintiff’s Complaint on October 27, 2020 (Doc. 7).

 4   Plaintiff filed an Opposition to the Motion to Dismiss on December 1, 2020, and Defendant filed
 5
     its Reply on January 5, 2021. (Doc. Nos. 11, 18). The Motion having been fully briefed, the
 6
     parties are awaiting a ruling from the Court. As such, no answer has been filed in this action.
 7
            On April 1, 2021, the parties met and conferred to discuss the scope of discovery, issues
 8
     involving disclosures, discovery and preservation of electronically stored information, and
 9

10   potential claims of privilege. Subsequently, on April 21, 2021, the parties submitted their

11   Stipulated Discovery Plan and Scheduling Order, requesting special scheduling review (Doc. No.
12   21). The Court denied the Stipulated Discovery Plan and Scheduling Order without prejudice,
13
     stating the parties failed to demonstrate adequate reason for the lengthy discovery period of 384
14
     days requested therein (Doc. No. 22). At that time, the Court ordered that discovery begin and
15
     provided a scheduling order whereby initial expert disclosures would be due three months after the
16

17   date of the April 30, 2021 Order. See id.

18          The parties subsequently filed a Stipulation and Order to Extend Discovery (First Request)

19   and for Defendant to Serve Supplemental Responses to Plaintiff’s First Set of Request for
20   Production of Documents (“First Stipulation”), requesting a six-month extension of the discovery
21
     deadlines set by the Court on April 30, 2021. (Doc. No. 23). The Court denied the First Stipulation
22
     without prejudice for failure to comply with the requirements of Local Rule 26-3, and ordered that
23
     any subsequent stipulation to extend discovery deadlines comply with the provisions of LR 26-3.
24

25   (Doc No. 24). The parties file this Amended Stipulation and Order to Extend Discovery in

26   compliance with the Court’s directives.

27   ///
28
     ///

                                                 {05291781 / 1}2
     STIPULATION AND ORDER TO EXTEND DISCOVERY                          CASE NO.: 2:20-cv-01374-APG-DJA
     Case 2:20-cv-01374-APG-DJA Document 25 Filed 06/18/21 Page 3 of 8



      II.   DISCOVERY COMPLETED TO DATE
 1

 2          On December 4, 2020, Plaintiff propounded its First Set of Requests for Production, and

 3   Defendant served its responses on January 6, 2021.

 4          On May 26, 2021, Plaintiff served its initial disclosures.
 5
     III.   DISCOVERY THAT REMAINS TO BE COMPLETED
 6
            The parties will produce and supplement their FRCP 16.1 disclosures as necessary and
 7
     appropriate, as additional information and documentation are made available in the course of
 8
     discovery. Specifically, the parties intend to obtain and produce the pleadings, motions, and other
 9

10   papers on file in the underlying action and to subpoena non-privileged files in the underlying case,

11   including defense files, non-privileged communications, and related records, as well as their own
12   claims files and other non-party insurer claims files. Defendant is collecting information and
13
     documentation regarding the underlying personal injury action to fully evaluate Plaintiff’s alleged
14
     injuries and reviewing the same for privilege prior to serving its initial production. Documents
15
     may need to be produced subject to a Stipulated Protective Order, as to be negotiated by the
16

17   parties and approved by the Court.

18          Prior to disclosing expert reports, the parties anticipate that numerous depositions will be

19   taken, including, but not limited to, percipient witnesses to the underlying personal injury action,
20   each other’s Rule 30(b)(6) witnesses, non-party insurance representatives and underlying defense
21
     counsel, including counsel from the law firms of Cohen & Padda, Eglet Adams, Hall Jaffe &
22
     Counsel, and Resnick & Louis. It is anticipated that issues regarding privilege will arise within the
23
     course of discovery that will require resolution.
24

25          The parties need to designate initial experts and exchange reports after depositions are

26   taken. The parties will then need to conduct the depositions of Plaintiff’s Expert(s) and

27   Defendant’s Expert(s).
28

                                                  {05291781 / 1}3
     STIPULATION AND ORDER TO EXTEND DISCOVERY                           CASE NO.: 2:20-cv-01374-APG-DJA
     Case 2:20-cv-01374-APG-DJA Document 25 Filed 06/18/21 Page 4 of 8



            Defendant intends to serve written discovery requests on Plaintiff, and Plaintiff may serve
 1

 2   additional written discovery as needed.

 3   IV.    REASONS FOR NOT COMPLETING DISCOVERY

 4          The parties respectfully request this extension to allow written discovery and depositions
 5
     to take place prior to the initial expert disclosure deadline. This is an alleged subrogation action
 6
     amongst insurers concerning alleged damages for payments made in an underlying action. This
 7
     discovery extension is requested based on the complexity of this case, delays associated with the
 8
     COVID-19 crisis, and the need for discovery prior to initial expert designations and reports.
 9

10          The volume of discovery necessary in a high stakes insurance subrogation case with

11   significant damages at issue makes it challenging to obtain the information and conduct all
12   necessary depositions in time to serve expert disclosures under the standard deadlines, and the
13
     parties submit the issues in the case and volume of discovery necessary in a case like this
14
     constitutes good cause to extend the deadlines. The parties acknowledge they were slow to start
15
     discovery while awaiting a ruling on the still-pending Motion to Dismiss that seeks potentially
16

17   dispositive relief, but intend to complete discovery diligently moving forward to meet the

18   extended deadlines.

19          Additionally, good cause exists to extend the discovery deadlines given the inherent
20   difficulties and delays necessarily associated with completing discovery during the Covid-19 crisis
21
     earlier in this litigation. Since March 2020, Nevada has been under various Emergency Directives
22
     from the Nevada Governor’s Office due to the Covid-19 crisis, and the United States District
23
     Court for the District of Nevada also issued a series of general orders to address the Court’s efforts
24

25   to mitigate the spread of Covid-19, including orders affecting most aspects of civil litigation.

26   Statewide Directives restricting normal business and public activities began to lift on or around

27   March 2021, and jury trials were recently ordered to resume in the District of Nevada on March 8,
28
     2021. See, e.g. Fourth Amended Temporary General Order 2020-03. As restrictions are being

                                                  {05291781 / 1}4
     STIPULATION AND ORDER TO EXTEND DISCOVERY                          CASE NO.: 2:20-cv-01374-APG-DJA
     Case 2:20-cv-01374-APG-DJA Document 25 Filed 06/18/21 Page 5 of 8



     lifted and business is moving forward again, the parties anticipate that discovery will now proceed
 1

 2   within the normal course.

 3             The parties are working to complete discovery within the time period set forth in the initial

 4   scheduling order, and this is the first request for extension of discovery deadlines. However, due
 5
     to restrictions and constraints on counsel, the parties agree that the current discovery deadlines
 6
     provide insufficient time to complete the remaining discovery, and would impose undue time and
 7
     economic burdens on all parties, particularly given the imminent initial expert disclosure deadline.
 8
     For example, under the current deadlines, initial expert disclosures would need to be served before
 9

10   all party depositions have been completed, which would result in unnecessary supplemental

11   reports, increasing costs to the parties to obtain rush or rough draft deposition transcripts for their
12   experts to review. In particular, the initial expert deadline needs to be extended to allow experts to
13
     review documents in the preparation of their reports and to render their opinions after receiving
14
     the remaining discovery. Accordingly, additional time is needed to conduct the requisite
15
     discovery, investigation, and preparation to ensure that his matter is properly adjudicated on the
16

17   merits.

18             Given the size of this litigation and the issues at stake, and the necessary discovery

19   remaining to be completed, the parties respectfully request that the Court order an extension of the
20   existing deadlines, as proposed below.
21
      V.              PROPOSED MODIFICATION
22
               Based on the foregoing, the parties jointly seek a modification of the current deadlines as
23
     follows:
24

25             1. Current Deadlines:

26                Fact discovery cut-off date                  September 28, 2021

27                Amend the pleading and add parties           June 30, 2021
28
                  Initial expert disclosures                   July 30, 2021

                                                    {05291781 / 1}5
     STIPULATION AND ORDER TO EXTEND DISCOVERY                             CASE NO.: 2:20-cv-01374-APG-DJA
     Case 2:20-cv-01374-APG-DJA Document 25 Filed 06/18/21 Page 6 of 8



               Rebuttal expert disclosures                August 30, 2021
 1

 2             Dispositive motions                        October 28, 2021

 3             Proposed joint pretrial order              November 30, 2021

 4         2. Proposed Deadlines:
 5
               Amend the pleading and add parties         June 30, 2021
 6
               Fact discovery cut-off date                March 30, 2022
 7
               Initial expert disclosures                 January 3, 2022
 8
               Rebuttal expert disclosures                February 3, 2022
 9

10             Dispositive motions                        April 4, 2022

11             Joint pretrial order                       May 4, 2022
12         This request is made in good faith and not for the purposes of delay.
13
           IT IS SO STIPULATED.
14

15
     DATED this 18th day of June, 2021                 DATED this 18th day of June, 2021
16
     MESSNER REEVES LLP                                MORALES FIERRO & REEVES
17
     /s/ Michael M. Edwards_______________             /s/ William Reeves ________________
18
     MICHAEL EDWARDS. ESQ.                             RAMIRO MORALES
19   Nevada Bar No. 6281                               Nevada Bar No. 7101
     RYAN A. LOOSVELT, ESQ.                            WILLIAM REEVES
20   Nevada Bar No. 8550                               Nevada Bar No. 8235
     8945 W. Russell Road, Suite 300                   600 S. Tonopah Dr., Suite 300
21   Las Vegas, Nevada 89148                           Las Vegas, NV 89106
     Attorneys for Defendant                           Attorneys for Plaintiff
22   Aspen Specialty Insurance Company                 Zurich American Insurance Company
23

24                                              ORDER

25
           IT IS SO ORDERED.
26
                                                          ___________________________________
27                                                        UNITED STATES
                                                          UNITED  STATES DISTRICT  JUDGE
                                                                          MAGISTRATE    JUDGE
                                                                  June 21, 2021
                                                          DATED: ___________________________
28

                                               {05291781 / 1}6
     STIPULATION AND ORDER TO EXTEND DISCOVERY                          CASE NO.: 2:20-cv-01374-APG-DJA
     Case 2:20-cv-01374-APG-DJA Document 25 Filed 06/18/21 Page 7 of 8



 1                                            CERTIFICATE OF SERVICE
 2
            I certify that I am an employee of Messner Reeves LLP and that on this 18th day of June,
 3   2021, I served a true and correct copy of the foregoing AMENDED STIPULATION AND
     ORDER TO EXTEND DISCOVERY (FIRST REQUEST) to all parties on file:
 4
            Ramiro Morales, Esq
 5          William Reeves, Esq
            MORALES, FIERRO, & REEVES
 6          600 S. Tonopah Drive, Suite 300
            Las Vegas, Nevada 89106
 7          Attorneys for Plaintiff
            Zurich American Insurance Company
 8
            [ ]     Hand Delivery
 9          [ ]     FACSIMILE TRANSMISSION
            [ ]     U.S. MAIL, POSTAGE PREPAID
10
            [X]     CM/ECF E-Filing Service System
11          [ ]     Electronic Mail

12
                                                      /s/ Laurie Moreno
13                                                    An Employee of Messner Reeves LLP

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28

     {05291781 / 1}CERTIFICATE   OF SERVICE                         CASE NO.: 2:20-cv-01374-APG-DJA
                  Case 2:20-cv-01374-APG-DJA Document 25 Filed 06/18/21 Page 8 of 8


Laurie Moreno

From:                 William Reeves <wreeves@mfrlegal.com>
Sent:                 Friday, June 18, 2021 2:49 PM
To:                   Laurie Moreno
Cc:                   Michael Edwards; Desja Wilder; Ryan A. Loosvelt; Stephanie Bedker
Subject:              RE: Zurich v. Aspen (Cochran)


You are so authorized. Thanks.

William C. Reeves
MORALES • FIERRO • REEVES
2151 Salvio Street, Suite 280
Concord, CA 94520
(925) 288‐1776

From: Laurie Moreno [mailto:LMoreno@messner.com]
Sent: Friday, June 18, 2021 2:46 PM
To: William Reeves
Cc: Michael Edwards; Desja Wilder; Ryan A. Loosvelt; Stephanie Bedker
Subject: RE: Zurich v. Aspen (Cochran)

Sent on behalf of Michael M. Edwards

Good afternoon,

Attached please find the Amended Stipulation and Order to Extend Discovery for your review. Please advise if we have
your authority to affix your electronic signature on the Stipulation.

Thank you.

Laurie Moreno
Legal Assistant

Messner Reeves LLP
8945 W. Russell Road | Suite 300
Las Vegas, NV 89148
702.363.5100 main | 702.363.5101 fax
LMoreno@messner.com
messner.com


From: Ryan A. Loosvelt <RLoosvelt@messner.com>
Sent: Thursday, June 17, 2021 4:52 PM
To: William Reeves <wreeves@mfrlegal.com>
Cc: Michael Edwards <medwards@messner.com>; Desja Wilder <DWilder@messner.com>; Laurie Moreno
<LMoreno@messner.com>
Subject: Re: Zurich v. Aspen (Cochran)

We plan to circulate a draft of a revised stipulation tomorrow with the contents/discovery parameters the court
referenced in its order on the prior stip. Please let us know if you will not be around tomorrow to review.

Thanks,
                                                            1
